DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 9, 13, 19, & 21, and the cancellation of claims 2, 6, & 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 5, 11 – 13, 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0010742 A1), in view of Bower et al. (US 2014/0295150 A1) and Nam et al. (US 2015/0086763 A1).
With regard to independent claims 1, 13, & 19, Han et al. teach a window for a deformable (flexible) display device (paragraph [0008] & Fig. 1) comprising a polymer resin layer (110) (Applicant’s “base substrate”) formed of polycarbonate (paragraph [0040]), and a light transmittance film (Applicant’s “protective film”) comprising a first substrate (122) and a second substrate (123), each of which may be composed of a stack structure of two or more layers of different kinds of plastic (paragraphs [0020] – 

    PNG
    media_image1.png
    422
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    396
    488
    media_image2.png
    Greyscale




Han et al. teach the first sublayer is polyester, such as polyethylene terephthalate, or polyimide, but do not teach the first sublayer is formed from polyurethane, polyisoprene, poly(styrene-butadiene-styrene), and polyisobutylene.
Bower et al. teach flexible display comprising flexible substrates, such as PET, PIC, PC, polyurethanes, polyisoprenes, polybutadienes, polyisobutylenes, and styrene butadienes (paragraph [0049]).
	Therefore, based on the teachings of Bower et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a protective layer in prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyisoprenes, polyisobutylenes, and styrene butadienes would yield the predictable result of providing a display device with protection for preventing scratches and other damage.
Han et al. do not explicitly teach the thickness of the first sublayer is greater than a thickness of the second sub-layer.
Han et al. teach the first substrate has a thickness of about 50 µm to about 125 µm and the second plastic substrate has a thickness of about 50 µm to about 250 µm (paragraphs [0016] & [0044])
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the sub-layers having a thickness having any value within the ranges taught, such as a first sub-layer having a thickness of about 100 – 200 µm and the second plastic substrate having a thickness of about 40 – 80 µm, wherein the thickness of the first sub-layer is greater than a thickness of the second sub-layer.
Han et al. & Bower et al. do not explicitly teach an elastic modulus of the first sublayer is about 30 MPa to about 70 Mpa, and an elastic modulus of the second sub-layer is about 3.5 Gpa to about 7 GPa.
	As discussed throughout this office action, the cited prior art teach a structure composed of similar materials and a thickness that is optimizable for the first sublayer and the second sublayer.  Therefore, the properties which depend on the composition 
With regard to claims 3 – 4, 15 – 16, & 20, Han et al. teach the first substrate has a thickness of about 50 µm to about 125 µm and the second plastic substrate has a thickness of about 50 µm to about 250 µm (paragraphs [0016] & [0044]), which overlaps with Applicant’s claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claims 5 & 17, as discussed above, Han et al. teach the first substrate and the second substrate may be independently formed of a polyethylene terephthalate film, a polycarbonate film, and a polyimide film (paragraphs [0015] & [0042]).
With regard to claim 7, Han et al. teach the polymer resin layer (base/substrate) has a thickness of about 500 µm to about 1000 µm (paragraph [0022]).  This is significantly larger than Applicant’s claimed value of a substrate with a thickness of about 30 µm to about 50 µm. 
Nam et al. teach a cover window 20 comprising a base layer (21b) formed of polycarbonate (paragraph [0051]) and having a thickness of about 25 to about 165 µm in the folding part (paragraph [0045]) of about 2 to about 50 µm in the nonfolding part (paragraph [0046]).  These thickness values are optimized for desired flexibility and coefficient of thermal expansion (CTE) relative to the layer directly above the base layer 21b (paragraphs [0047] – [0048]).  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 11 – 12, Han et al. & Bower et al. do not explicitly teach the window’s radius of curvature of about 10 mm or less (claim 11), or the minimum height of pen is about 10 cm or higher to cause damage to the window when the pen has a weight of about 5.7 grams dropped upon the window (claim 12).
	As discussed above, the cited prior art teach a structure composed of similar materials and a thickness that is optimizable for the first sublayer and the second sublayer.  Therefore, the properties which depend on the composition and the optimized thickness, such as elastic modulus, radius of curvature, damage from a pen drop test, are also optimizable properties.
	With regard to claim 18, Han et al. teach a window for a deformable (flexible) display device (paragraph [0008] & Fig. 1).
	With regard to claim 21, as discussed above for claim 1, Bower et al. teach a substrate for a flexible display device (first sub-layer) is formed of polyisoprene, styrene-butadiene, and polyisobutylene.

Claims 8 – 10 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0010742 A1), Bower et al. (US 2014/0295150 A1) and Nam et al. (US 2015/0086763 A1), as applied to claims 1 & 19 above, and further in view of Park et al. (US 2015/0344747 A1).
With regard to claim 8, the cited references above fail to teach a pressure sensitive adhesive located between a protective layer and a substrate, wherein the adhesive has an adhesive strength of about 10 gf/in to about 60 gf.in.
Park et al. teach a pressure sensitive adhesive (20) is located between the protective layer (10) and the substrate of a display device an electronic device, such as a personal computer or cellular phone (paragraph [0004]). (The substrate is located between the hard coat (40) and the conductive layer (30)) (paragraph [0054]). The adhesive has a peeling strength (adhesive force) of 5 gf/in – 30 gf/in. This peeling strength allows for stably protecting the adherend from contamination without damaging the adherent upon peeling (paragraph [0035]).
Therefore, based on the teachings of Park et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to insert an adhesive between the protective layers and a substrate in order to protect the adherend (substrate) without damaging it during the process of peeling.

With regard to claims 9 & 22, the cited references above fail to teach an anti-fingerprint layer between the base substrate and the protective layer.

Therefore, based on the teachings of Park et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate functional layers between the substrate and the protective layer based on the intended use of the display device, such as an antifouling (anti-fingerprint) layer for a device intended to be used as a personal computer or cellular phone.
With regard to claim 10, Park et al. teach an adhesive thickness in the range of 2 µm to 100 µm, or 5 µm to 50 µm (paragraph [0050]), which includes Applicant’s claimed range of about 25 µm to about 50 µm.

Response to Arguments
Applicant argues, “To better set forth the claimed subject matter and to expedite prosecution, claim 1 has been amended, among other things, to incorporate the features of original claim 6, to now recite in a relevant portion and with emphasis added, ‘the first sub-layer is formed of one or more materials selected from the group consisting of polyurethane, polyisoprene, poly(styrene-butadiene-styrene), and polyisobutylene, and wherein an elastic modulus of the first sub-layer is about 30 MPa to about 70 MPa, and an elastic modulus of the second sub-layer is about 3.5 GPa to about 7.0 GPa. Thompson should at least now fail to provide for the above recited features, as 
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection of claims 1, 3, 15 – 16, & 18 – 20 under 35 U.S.C. 102(a)(2) over Thompson et al. has been withdrawn. 

Applicant argues, “…claim 1 has been amended and polybutadiene is not recited as a material for the first sub-layer. As such, Han, even in view of Park, should fail to provide for the first sub-layer recited in amended claim 1, and should further fail to provide ‘wherein an elastic modulus of the first sub-layer is about 30 MPa to about 70 MPa, and an elastic modulus of the second sub-layer is about 3.5 GPa to about 7.0 GPa’ as presently recited. Therefore, amended claim 1 should at least now be allowable over Han, Park and Nam” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3 – 5, 8 – 10, 13, & 15 – 22 under Han et al. & Park et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han et al., Bower et al., and Nam et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781